
	

114 HR 513 IH: No Raise for Congress Act
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 513
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Ms. Sinema (for herself, Mr. McCaul, Mr. Ashford, Mrs. Bustos, Mr. Murphy of Florida, Ms. Graham, Mr. Salmon, Mr. Sanford, and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the provision of law that provides automatic pay adjustments for Members of Congress.
	
	
 1.Short titleThis Act may be cited as the No Raise for Congress Act. 2.Elimination of automatic pay adjustments for Members of Congress (a)In GeneralParagraph (2) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) is repealed.
 (b)Technical and conforming amendmentsSection 601(a)(1) of such Act (2 U.S.C. 4501(1)) is amended— (1)by striking (a)(1) and inserting (a);
 (2)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and (3)by striking as adjusted by paragraph (2) and inserting adjusted as provided by law.
 (c)Effective dateThis section and the amendments made by this section shall take effect December 31, 2014.  